Case 7:21-cv-06757-VB Document 7 Filed 09/16/21 Page 1of1

 

SDC SDNY
SOCUMENT
UNITED STATES DISTRICT COURT Ihe CPRONICALLY F0LE
SOUTHERN DISTRICT OF NEW YORK Wpoce
TE FILED: [aye
LUIS A. VAZQUEZ-DIAZ, pate LED A | [Wy [24 |

 

  

 

  

 

 

 

Petitioner,
21-CV-6757 (VB)
-against-
ORDER TO ANSWER, 28 U.S.C. § 2241
UNITED STATES OF AMERICA,

 

Respondent.

 

VINCENT L. BRICCETTI, United States District Judge:

The Court, having examined the petition in this action, which Petitioner filed pursuant to
28 U.S.C, § 2255, hereby ORDERS that:

Because Petitioner is in federal custody, but not pursuant to a federal judgment of
conviction or sentence, the Court construes his § 2255 motion as a habeas corpus petition under
28 U.S.C. § 2241. See Stantini y. United States, 140 F.3d 424, 426 (2d Cir, 1998).

The Court directs the Clerk of Court to electronically notify the Civil Division of the U.S.
Attorney’s Office for the Southern District of New York that this order has been issued.

Within sixty days of the date of this order, the U.S. Attorney’s Office shall file an answer
or other pleadings in response to the petition. Specifically, the U.S. Attorney’s Office shall
address whether this Court has jurisdiction over the instant habeas petition. Petitioner may file
reply papers, if any, within thirty days from the date Petitioner is served with Respondent’s
answer.

SO ORDERED.

Dated: September 16, 2021
White Plains, New York \ ul

VINCENT L. BRICCETTI
United States District Judge

 
